Grant, J.
Plaintiff had been insured by the defendant against accident. His left hand had been shot off, and his claim was settled and paid in full. Subsequently he was prosecuted criminally for obtaining this money under false pretenses, upon the alleged ground that the injury was purposely inflicted. He was discharged upon the1 examination, and then brought this suit for false imprisonment.
The complaint was made by Joseph T. Patton, who was the State agent of the defendant. The complainant did not show that Patton was acting as the agent of the ¡ company in making. it. The plaintiff introduced no evidence of direct authority conferred upon Patton to^ make the complaint, nor of ratification of his act in sc doing. Mr. Patton testified that he acted individually,! with no authority from the defendant, and wholly on his! individual authority.
The claim having been adjusted and paid, there is no room for inference from the mere fact of agency that Mr. Patton represented the defendant in instituting the criminal proceeding. He could, of his own motion, institute the proceeding as well as by the direction of the defendant. The burden of proof was clearly upon the plaintiff to show affirmatively that the defendant authorized it.
The circuit court was correct in directing a verdict for the defendant, and the judgment is affirmed.
The other Justices concurred.